DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on April 12, 2022. 
Claims 1 and 15 have been amended. 
Claims 11 and 19 are canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on April 12, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to WALLACE combined with LU, HSU, and KANNO teaches the newly added limitations as shown in the rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15, the claim limitation “generating in the active tier recipes” is not supported in the specification, and therefore, constitutes new matter. If Applicant disagrees that the claim limitation of claims 1 and 15 is not supported in Applicant’s specification, Applicant must explicitly point to the exact location of Applicant’s specification and explain how it supports the claim limitation.
Regarding claim 2-10, 12-14, 16-18, and 20, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LU (Patent No.: US 9,411,815 B1), hereafter LU, in view of HSU (Pub No.: US 2017/0169233 A1), hereafter HSU, WALLACE (Patent No.: US 10,078,583 B1), hereafter WALLACE, and KANNO (Pub. No.: US 2019/0362081 A1), hereafter KANNO.
Regarding claim 1, LU teaches:
In a computing system that provides an active tier of data at an on-site installation and a cloud tier of data, a method for performing a garbage collection operation in the cloud tier that includes a cloud storage of a serverless cloud system (LU C14:L24-32 teach performing maintenance routine such as garbage collection of a deduplicated storage system, which includes active storage tier and archive storage tier; C6:L38-53 teach storage system 104 includes storage software 105, deduplication storage engine 107, and storage units 108-109 (see FIG. 1), which may be implemented locally or remotely (e.g. multi-node operating environment), where FIG. 9 illustrates storage unit 108 as active unit (i.e. active tier) and storage unit 109 as archive unit (i.e. cloud tier); see also HSU FIG. 1 for cache 113 (i.e. active tier) in the host and storage pool 300 (i.e. cloud tier) on the network (see [0027-0028]), where [0081] teaches performing space reclamation of clumps stored within the storage nodes of the storage pool; see also [0082]),
the method comprising: processing metadata for the cloud tier by a garbage collection engine of the on-site installation data protection system to identify containers to be cleaned in the cloud storage (LU C14:L24-32 teach data chunks may be reorganized within the same or different storage area such as a compression region or a container as part of garbage collection operations, where C18:L3-18 teach garbage collection reclaiming unused space by copying forward live chunks and grouping them based on similarity, identifying similar containers and grouping those live chunks; see C6:L38-53 for storage system 104 including storage software 105 (garbage collector), deduplication storage engine 107, and storage units 108-109, which may be implemented locally or remotely (e.g. multi-node operating environment), where FIG. 9 illustrates storage unit 108 as active unit (i.e. active tier) and storage unit 109 as archive unit (i.e. cloud tier)),
wherein the identified containers contain regions, wherein some of the regions include both dead segments and live segments (see LU FIG. 9 for containers storing compression regions, where C4:L54-57 teach data chunks are stored in compression regions (CRs), where C18:L3-18 teach some chunks may be dead and interspersed among live chunks, where the live chunks are copied forward to new locations).
LU does not appear to explicitly teach generating in the active tier recipes that identify locations of the live segments in the identified regions of the identified containers based upon metadata stored in the active tier that identifies the live segments and the dead segments; accessing functions in the serverless cloud system by writing the recipes to a specified location in the cloud storage from the active tier; and detecting an event that the recipes have been written to the specified locations; invoking functions instantiated in the serverless cloud system that are associated with the detected event; and performing the recipes by the functions, wherein the functions copy the live segments to new regions in the new containers from the identified containers, and then delete the identified containers, wherein the live segments are copied forward without regard to format, compression status, and encryption status. 
However, LU in view of HSU teaches generating […] recipes that identify locations of the live segments in the identified regions of the identified containers based upon metadata stored in the active tier that identifies the live segments and the dead segments (HSU [0081] teaches task workers (i.e. functions) represent processes or threads, which may run on specific storage nodes within the storage pool, where task workers located on specific storage nodes receive tasks (i.e. recipes) related to clumps stored within their corresponding storage node; [0083] teaches techniques of mark-and-sweep and copy-forward to identify and move live clumps (i.e. live regions) to new containers by (a) identifying the objects that are currently live (i.e. live segments), (b) marking the clumps that store data for those objects as live, and then (c) freeing up all clumps that are not marked as live, where the job controller delegates the following mark-and-sweep tasks to task workers: (1) identifying the live objects using file system metadata, (2) identifying the live clumps as clumps that contain the live objects based on object-to-clump mapping, and (3) determining containers that contain the identified live clumps using the fingerprint index; [0084] teaches each of the task workers receives a subset of container IDs and iterates through each container and performs copy-forward operations on the live clumps within each container to new containers);
accessing functions in the serverless cloud system by writing the recipes to a specified location in the cloud storage from the active tier (HSU [0081] teaches task workers run on specific storage nodes within the storage pool (i.e. cloud), where the job controller delegates different space reclamation tasks (i.e. recipes) related to clumps stored within their corresponding storage node (i.e. active tier) to the task workers (i.e. functions) located on specific storage nodes (i.e. serverless cloud system); [0084] also teaches each of the task workers receives a subset of container IDs and iterates through each container and performs copy-forward operations on the live clumps within each container to new containers);
and detecting an event that the recipes have been written to the specified locations (see HSU [0081] & [0084] above, where the task workers receive tasks related to clumps stored within their corresponding storage node or a subset of container IDs from which live clumps are to be copied-forward to new containers, then iterating through each container and performs copy-forward operations on the live clumps);
invoking functions instantiated in the serverless cloud system that are associated with the detected event (see HSU [0081] & [0083-0084] above for task workers (i.e. functions), which represent processes or threads running on specific storage nodes, being delegated space reclamation tasks, which are performed after receiving the tasks);
and performing the recipes by the functions, wherein the functions copy the live segments to new regions in the new containers from the identified containers (see HSU [0081] & [0084] above, where the task workers iterating through each container and performs copy-forward operations on the live clumps; [0086] also teaches new clumps are generated for the encrypted CBlocks and the new clumps are stored within the new containers as part of the copy-forward process),
and then delete the identified containers (see LU C14:L15-32 for reorganizing containers as part of a maintenance routine such as garbage collection, where HSU [0080] teaches space reclamation, where storage regions occupied by dead clumps are reclaimed so that the clumps may be reused to store new live data; [0083] also teaches freeing up all clumps that are not marked as live).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU and HSU before them, to include HSU’s encrypting data using space reclamation in LU’s deduplicated storage system. One would have been motivated to make such a combination in order to protect sensitive information by providing an efficient approach to encrypting data that protects the data during transit between application servers and storage systems and benefit from compression and deduplication techniques as taught by HSU ([0003] & [0006]).
LU in view of HSU does not appear to explicitly teach generating in the active tier recipes that identify locations of the live segments in the identified regions of the identified containers based upon metadata stored in the active tier that identifies the live segments and the dead segments; wherein the live segments are copied forward without regard to format, compression status, and encryption status.
However, LU in view of HSU and WALLACE teaches generating in the active tier recipes that identify locations of the live segments in the identified regions of the identified containers based upon metadata stored in the active tier that identifies the live segments and the dead segments (WALLACE C22:L2-16 teach garbage collection module 1303 implementing on-premise garbage collection within a data center, the garbage collection module having direct access to the storage units 1310, where C20:L3-4 teach storage units 1310 may be implemented locally; C26:L37-48 teach GC logic 1904 generating garbage collection recipe and performing deduplication garbage collection operations on storage container 1903 (see FIG. 19) based on the garbage collection recipe, where the recipe is seen as metadata; see also C27:L37-38 for performing local recipe generation and local garbage collection).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LU, HSU, and WALLACE before them, to modify LU and HSU’s deduplicated storage system using GC logic performing local recipe generation and local garbage collection as taught by WALLACE. Using the known technique of performing local recipe generation and local garbage collection to provide the predictable result of performing local recipe generation and local garbage collection in LU and HSU would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that LU in view of HSU was ready for improvement to incorporate the GC logic performing local recipe generation and local garbage collection as taught by WALLACE.
LU in view of HSU and WALLACE does not appear to explicitly teach wherein the live segments are copied forward without regard to format, compression status, and encryption status. 
However, LU in view of HSU, WALLACE, and KANNO teaches the limitation (KANNO [0119-0121] teach copying the encrypted data from the copy source block to the copy destination block without decrypting or re-encrypting the encrypted data, copying only the valid encrypted data for garbage collection (see also [0149] & [0216]), where LU C18:L3-18 teach identifying live chunks to be copied forward to new locations and grouping those live chunks, and HSU [0086] teaches the new clumps are stored within the new containers as part of the copy-forward process).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, HSU, WALLACE, and KANNO before them, to include KANNO’s copying encrypted data for garbage collection in LU, HSU, and WALLACE’s deduplicated storage system. One would have been motivated to make such a combination in order to improve efficiency by avoiding decrypting data that would need to be re-encrypted as suggested by KANNO ([0216]).
Regarding claim 15, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HSU also teaches A non-transitory computer readable medium comprising computer executable instructions (see HSU [0092], [0096], and claim 12).
Regarding claim 2, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 1 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches: 
wherein the regions comprise compression regions (see HSU [0066] & FIG. 6 for CBlocks, which are compressed),
wherein each recipe identifies at least a container, a location of a compression region in the container, a size of the compression region, and a destination container for storing the live segments, wherein the live segments are stored in a new compression region in the destination container (see HSU [0081] as taught above in reference to claim 1 for space reclamation tasks related to clumps, where [0080] teaches space reclamation, where storage regions occupied by dead clumps are reclaimed so that the clumps may be reused to store new live data, where live clumps within an existing container are copied to a new container so that the previous container, which may have included both live and dead clumps can be made available for reuse as a copy-forward operation; see also [0083] as taught above in reference to claim 1 for determining containers that contain the identified live clumps using the fingerprint index; see also [0084] as taught above in reference to claim 1 for each of the task workers receiving a subset of container IDs and iterating through each container and performing copy-forward operations on the live clumps within each container to new containers; since the mark-and-sweep and copy-forward operation copies live clumps, which consist of CBlocks (see FIG. 6 CBlocks 621-624), to new containers, the amount of CBlocks that are copied to the new container is known, where [0062] teaches the size of CBlocks are known).
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 1 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches: 
wherein the recipes are performed by a plurality of the functions such that cloud tier of data is cleaned in parallel (HSU [0081] teaches the job controller delegating different space reclamation tasks to one or more task workers (i.e. functions), which may run in parallel, implemented on specific storage nodes within the storage pool 130 (i.e. cloud tier), where task workers receive tasks related to clumps stored within their corresponding storage node). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 3.
Regarding claim 4, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 1 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches: 
updating the metadata to reflect the locations of the new regions in the new containers stored in the cloud tier after performing the recipes (HSU [0080] teaches object O is updated, and the updated version of object O written out to clumps X, Y, and Z, where in response to the update, the metadata that maps object O to clumps A, B, and C is deleted and metadata that maps object O to clumps X, Y, and Z is created as live clumps within an existing container are copied to a new container, where live clumps consist of CBlocks (see FIG. 6 CBlocks 621-624)). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 4.
Regarding claim 5, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 1 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches: 
identifying metadata of L0 and Lp containers stored in the cloud storage from the metadata for the cloud tier, the metadata of the L0 and Lp containers including fingerprints of segments in the L0 and Lp containers (see HSU [0083] as taught above in reference to claim 1 for (1) identifying the live objects using file system metadata, (2) identifying the live clumps as clumps that contain the live objects based on object-to-clump mapping, and (3) determining containers that contain the identified live clumps using the fingerprint index).
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 5.
Regarding claim 6, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 5 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches: 
performing a lookup to identify live segments and dead segments of the Lp containers (see HSU [0083] as taught above in reference to claim 1). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 6.
Regarding claim 7, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 6 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches: 
generating the recipes that allow the live segments from the Lp containers to be copied into new LP containers (see HSU [0083-0084] as taught above in reference to claim 1). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 7.
Regarding claim 8, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 7 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches: 
writing the new Lp containers locally and to the cloud tier (HSU [0057] teaches block data being written to the storage pool and then also added to the cache, where [0083-0084] teach copy-forward operation). 
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 8.
Regarding claim 9, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 8 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches: 
copying metadata of the new Lp containers to a new CMETA container, wherein the new CMETA container is written locally and to the cloud tier (HSU [0071] teaches deduplication may be performed during a space reclamation job (see [0080-0084] as taught above in reference to claim 1 for copy-forward operation to new containers), where deduplication is performed by comparing the fingerprints (i.e. metadata) of the generated clumps to fingerprints stored, and if the clump is not currently stored, then storing the clump; [0057] teaches if the block’s fingerprint is not found in host cache or the global fingerprint index 521, the fingerprints for the block are added to the global fingerprint index 521, where [0043] teaches fingerprints of the blocks are stored in cache 113, and [0050] teaches the fingerprint index 521 can be stored in the host or in the controller of the node in the storage pool).
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 9.
Regarding claim 10, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 1 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches: 
iterating metadata sections of local CMETA containers to identify the live regions of L0 containers (see HSU [0083] as taught above in reference to claim 1 for determining containers that contain the identified live clumps using the fingerprint index 521, where [0084] teaches the task workers iterating through each container and performs copy forward operations on the live clumps within each container);
forming the recipes based on the local CMETA containers (see HSU [0083] as taught above in reference to claim 1 for mark-and-sweep and copy-forward technique using the fingerprint index 521);
copying the metadata corresponding to the recipes into a new CMETA container locally and replicating the new CMETA container to the cloud tier (see HSU [0043], [0050], [0057], [0071] as taught above in reference to claim 9);
and deleting the Lp, L0 and CMETA containers from which live regions were copied forward to reclaim space in the cloud storage (HSU [0080] teaches reclaiming storage regions occupied by dead clumps, so that the clumps may be reused to store new live data, and live clumps within an existing container are copied to a new container, so that the previous container can be made available for reuse as a copy-forward operation; see [0057] & [0071] as taught above in reference to claim 9, where deduplication is performed during a space reclamation job and fingerprint index 521 is updated).
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 16, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 20, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 15 as outlined above. LU in view of HSU, WALLACE, and KANNO also teaches:
identifying metadata of L0 and Lp containers stored in the cloud storage from the metadata, the metadata of the L0 and Lp containers including fingerprints of segments in the L0 and Lp containers (see HSU [0083] as taught above in reference to claim 5);
performing a lookup to identify live segments and dead segments of the Lp containers (see HSU [0083] as taught above in reference to claim 6);
generating the recipes that allow the live segments from the Lp containers to be copied into new LP containers (see HSU [0083-0084] as taught above in reference to claim 7);
writing the new Lp containers locally and to the cloud storage (see HSU [0057] & [0083-0084] as taught above in reference to claim 8);
copying metadata of the new Lp containers to a new CMETA container, wherein the new CMETA container is written locally and to the cloud storage (see HSU [0043], [0050], [0057], and [0071] as taught above in reference to claim 9);
iterating metadata sections of local CMETA containers to identify live compression regions of L0 containers (see HSU [0083-0084] as taught above in reference to claim 10);
forming the recipes based on the local CMETA containers (see HSU [0083] as taught above in reference to claim 10); 
and copying the metadata corresponding to the recipes into a new CMETA container locally and replicating the new CMETA container to the cloud storage (see HSU [0043], [0050], [0057], and [0071] as taught above in reference to claim 10).
The same motivation that was utilized for combining LU and HSU as set forth in claim 1 is equally applicable to claim 20.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LU in view of HSU, WALLACE, and KANNO as applied to claims 1 and 15 above, and further in view of KUNO (Pub. No.: US 2013/0191626 A1), hereafter KUNO.
Regarding claim 12, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 1 as outlined above. LU in view of HSU, WALLACE, and KANNO does not appear to explicitly teach:
wherein the specified location comprises a URL of the cloud storage.
However, KUNO teaches the limitation (KUNO [0031] teaches recording data to the cloud storage, where [0032] teaches the URL of the cloud storage is used as the address of the data stored in the cloud storage).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of LU, HSU, WALLACE, KANNO, and KUNO before them, to modify LU, HSU, WALLACE, and KANNO’s distributed virtual array system storing data on the cloud using a URL as taught by KUNO. Using the known technique of using URL of the cloud storage to provide the predictable result of indicating the address of the stored data in the cloud in LU, HSU, WALLACE, and KANNO would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that LU, HSU, WALLACE, and KANNO was ready for improvement to incorporate the use of URL of the cloud storage as taught by KUNO.
Regarding claim 17, the claim recites similar limitation as corresponding claim 12 and is rejected for similar reasons as claim 12 using similar teachings and rationale.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LU in view of HSU, WALLACE, and KANNO as applied to claims 1 and 15 above, and further in view of McVAY (Pub. No.: US 2018/0196743 A1), hereafter McVAY, and LIN (Pub. No.: US 2015/0356110 A1), hereafter LIN.
Regarding claim 13, LU in view of HSU, WALLACE, and KANNO teaches the elements of claim 1 as outlined above. LU in view of HSU, WALLACE, and KANNO does not appear to explicitly teach: 
polling the cloud storage for a poll file written by the functions, wherein the poll file allows the data protection system to validate the recipes performed by the functions.
However, LU in view of HSU, KANNO, and McVAY teaches polling the cloud storage for a poll status written by the functions, wherein the poll status allows the data protection system to validate the recipes performed by the functions (McVAY claim 8 and [0037] teach polling a completion status indicating whether the garbage collection operation completed successfully, where HSU [0081] & [0084] teach task workers (i.e. functions) are delegated space reclamation tasks (i.e. recipes), performing copy-forward operations on the live clumps within each container to new containers).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, HSU, WALLACE, KANNO, and McVAY before them, to include McVAY’s completion status of garbage collection operation in LU, HSU, WALLACE, and KANNO’s distributed virtual array system using task workers to perform garbage collection. One would have been motivated to make such a combination in order to improve the overall efficiency of the system by providing an indication when the requested garbage collection operation has been completed.
LU in view of HSU, WALLACE, KANNO, and McVAY does not appear to explicitly teach a poll file. 
However, LIN teaches the limitation (LIN [0142] teaches polling the file to detect and propagate any changed status to users as quickly as possible).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, HSU, WALLACE, KANNO, McVAY, and LIN before them, to include LIN’s file polling in LU, HSU, WALLACE, KANNO, and McVAY’s distributed virtual array system using task workers to perform garbage collection. One would have been motivated to make such a combination in order to further improve the efficiency of the system by detecting and propagating any changed status as quickly as possible as taught by LIN ([0142]).
Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, HSU, WALLACE, KANNO, and McVAY (directed to distributed storage system) and LIN (similarly directed to a distributed cloud storage system) before them, to have substituted the polling of a completion status of LU, HSU, WALLACE, KANNO, and McVAY for the polling of file of LIN. The substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, e.g. polling a file to determine whether the garbage collection operation completed successfully.
Regarding claim 18, the claim recites similar limitation as corresponding claim 13 and is rejected for similar reasons as claim 13 using similar teachings and rationale.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LU in view of HSU, WALLACE, KANNO, McVAY, and LIN as applied to claim 13 above, and further in view of SEMERDZHIEV (Pub. No.: US 2005/0256864 A1), hereafter SEMERDZHIEV.
Regarding claim 14, LU in view of HSU, WALLACE, KANNO, McVAY, and LIN teaches the elements of claim 13 as outlined above. LU in view of HSU, WALLACE, KANNO, McVAY, and LIN does not appear to explicitly teach: 
wherein the poll file comprises a checksum that is compared to a locally stored checksum.
However, SEMERDZHIEV teaches the limitation (SEMERDZHIEV [0050-0051] teach a file is stored locally and another file is stored on a remote node, where a checksum of the file is individually computed and verified against the checksum stored in the version file).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of LU, HSU, WALLACE, KANNO, McVAY, LIN, and SEMERDZHIEV before them, to include SEMERDZHIEV’s verifying checksums of files stored on remote nodes on a network in LU, HSU, WALLACE, KANNO, McVAY, and LIN’s distributed virtual array system. One would have been motivated to make such a combination in order to ensure the files have not become corrupted, particularly if the files were retrieved from a remote node across a network as taught by SEMERDZHIEV ([0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BUSHMAN (Patent No.: US 9,794,061 B1) – “Consolidating Encrypted Image Backups Without Decryption” relates to copying each encrypted block in the consolidated encrypted image backup into a corresponding unique block position in the restore storage without decrypting any encrypted blocks.
WANG (Pub. No.: US 2021/0294502 A1) – “ENHANCED DATA ENCRYPTION IN DISTRIBUTED DATASTORES USING RANDOM TWEAKS STORED IN DATA BLOCKS” relates to moving the first encrypted data block from the first physical block to a third physical block of the physical storage without decrypting the first encrypted data block.
TSIRKIN (Pub. No.: US 2021/0096898 A1) – “COPY-ON-WRITE FOR VIRTUAL MACHINES WITH ENCRYPTED STORAGE” relates to copy on write features for encrypted storage blocks without accessing a decrypted version of the data.
WALLACE (Patent No.: US 10,235,285 B1) – “METHOD AND SYSTEM FOR DISTRIBUTED GARBAGE COLLECTION OF DEDUPLICATED DATASETS” relates to using recipes to perform garbage collection of deduplicated datasets.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138